DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 8, 9, and 12 are objected to because of the following informalities: Claims 8, 9 and 12 recite “The battery back,” instead of “The battery pack”.  Claim 6 should recite “bonding region” instead of “bonding regions,” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term, “stacked battery cells” needs more of an explanation because the word stacked means cells placed on top of one another, but the specification shows that the cells are placed adjacent to one another.
Claim 1 recites the limitation "the battery cell" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 of the claims refers to a plurality of battery cells.  Thus, it is unclear which battery cell line 9 is referring to.
As to claim 11, the claim is dependent off of claims that recite that the surface pressure patch is attached to the side wall, but claim 11 recites, “the region in which the surface pressure patch is attached to the end cover.”  This causes an antecedent basis issue.
Claim 12 recites the limitation "both side walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only describes an end cover on one side of the stack of the battery cells and does not state that there is an end cover on the other side of the battery cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent Publication 2018/0175343) in view of Uchiyama (U.S. Patent Publication 2018/0145291).
Choi discloses a battery module comprising a plurality of battery cells, a module cover surrounding the battery cells, and buffering members between the outer battery cell and the module cover, wherein the buffering members protect the module from swelling of the battery cells (Paragraphs 0029, 0051, 0052), as recited in claim 1 of the present invention.  Choi also discloses that the buffering member has a bar shape with a bending portion (Figs. 8, 11, 13 and 15), as recited in claim 3 of the present invention.

Uchiyama discloses a battery pack comprising a plurality of battery modules wherein the battery pack has end plates, which act as sidewalls of a case, and the end plates are connected on top with restraining members (brackets) [Paragraphs 0037 and 0048], as recited in claims 1 and 12 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the battery module of Choi could be placed inside of a battery pack case to form a battery pack because Choi teaches that the module can be used in a battery pack and Uchiyama teaches that the modules are placed in a case.  It also would have been obvious to one of ordinary skill in the art that the buffering member of Choi could be used between the battery module case and the sidewall of the battery pack case because Uchiyama shows that the modules are stacked in the battery pack much like the battery cells are stacked in the module.  Thus, the buffering member could absorb pressure that is formed from the plurality of battery cells in each battery module.  Finally, it would have been obvious to one of ordinary skill in the art that the sidewalls of the battery pack could be connected with a restraint (bracket) because Uchiyama teaches that this firmly holds the battery pack together and prevents it from separating.
Claims 2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent Publication 2018/0175343) in view of Uchiyama (U.S. Patent  as applied to claims 1, 3 and 12 above, and further in view of Jin (U.S. Patent Publication 2018/0108881).
The teachings of Choi and Uchiyama have been discussed in paragraph 6 above.  Choi shows in Fig. 12 that the buffering member can be placed in the module so that the bar portion is against the center of the outer battery cell and the bending portions are against the sidewall of the module cover, as recited in claims 6, 8, 10 and 11 of the present invention.  Choi also shows in Fig. 7 that the bending portions can contact the outer battery cell and a plurality of bar portions can be against the sidewall of the module cover, as recited in claims 4 and 5 of the present invention.
Choi and Uchiyama fail to disclose that the buffering member is attached to either of the outer battery cell or the sidewall of the module cover, and that a surface pressure pad is used between the buffering member and sidewall of the cover.
Jin discloses a battery module comprising a plurality of battery cells wherein a sheet member is placed between battery cells to absorb pressure when the cells swell, and wherein the sheet members may be elastic pads (Paragraphs 0039-0041), as recited in claim 7 of the present invention.  Jin also discloses that the sheet member can be attached to the battery cells (Paragraph 0068), as recited in claims 2, 4-6 and 8-11 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have attached the buffering member of Choi to either the sidewall of the cover or the outer battery cell because Jin teaches that in order to keep a device used for absorbing pressure of a swelling cell in place, it should be attached to something.  It also would have been obvious to one of ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722